Citation Nr: 9904461	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of
service connection for bilateral hearing loss claimed as 
secondary to ear injury.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to May 
1945.  

By way of history, the veteran first filed a claim for 
Department of Veterans Affairs (VA) benefits for hearing loss 
in November 1982.  By a rating decision dated in March 1983, 
the regional office (RO) denied service connection for 
hearing loss on the grounds the claim was not received during 
the presumptive period, nor did the veteran establish 
continuity of treatment for hearing loss since separation 
from service.  The veteran filed a notice of disagreement 
dated in April 1983 as to the denial of his claim for hearing 
loss, and a statement of the case was issued in May 1983.  In 
June 1983, the veteran perfected a substantive appeal of the 
denial of his claim for hearing loss.  A final September 1984 
Board of Veterans' Appeals (Board) decision denied the 
veteran's claim for entitlement to service connection for 
hearing loss.

In June 1987, the veteran requested his claim for service 
connection for hearing loss be reopened.  An August 1989 VARO 
letter to the veteran disallowed his claim on the grounds the 
veteran had not presented evidence of treatment from one year 
after discharge from service to the present.  The veteran 
filed a notice of disagreement in April 1990, and a statement 
of the case was issued in August 1990.  The veteran's 
substantive appeal was received in September 1990.  A May 
1991 Board decision declined to reopen the veteran's claim 
for service connection for hearing loss on the grounds that 
new and material evidence had not been submitted.  A February 
1992 United States Court of Veterans Appeals (Court) decision 
dismissed the veteran's appeal for lack of jurisdiction as it 
was not timely filed.  

By way of a November 1997 rating decision, the RO declined to 
reopen the veteran's claim for service connection for hearing 
loss claimed as secondary to an ear injury on the grounds 
that new and material evidence showing this condition 
occurred in service had not been presented, and also denied 
the veteran's claim for entitlement to service connection for 
tinnitus.  The veteran filed a notice of disagreement in 
January 1998, and a statement of the case was issued in 
February 1998.  The veteran filed a substantive appeal in 
March 1998.  A supplemental statement of the case was issued 
in August 1998.  Accordingly, this matter is presently before 
the Board for consideration.



FINDINGS OF FACT

1.  In a May 1991 decision, the Board declined to reopen the 
veteran's claim for service connection for hearing loss on 
the grounds new and material evidence had not been presented.  
The May 1991 decision is final.  

2.  Additional evidence submitted since the May 1991 Board 
decision includes evidence which is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

4.  The veteran engaged in combat with the enemy during World 
War II.

5.  Bilateral hearing loss cannot be disassociated from the 
veteran's in-service ear surgery and in-service noise 
exposure via the veteran's military occupational specialty of 
pilot.

6.  Tinnitus had its onset in service.




CONCLUSIONS OF LAW

1.  Evidence received since the Board's May 1991 decision is 
new and material; the claim is reopened.  38 U.S.C.A. § 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1154, 5107 
(West 1991); 38 C.F.R. § 3.102, 3.303, 3.304(d), 3.307, 
3.309, 3.385 (1998).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110, 
1154, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303, 3.304(d) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although efforts have been made by VA to obtain the veteran's 
complete service medical records, the National Personnel 
Records Center (NPRC), in response to VA requests, reported 
the records may have been destroyed in the 1973 NPRC fire.  
NPRC could not confirm the existence of such records; only 
the fact that if they had been stored at the Records Center, 
they would have been stored in an area damaged by the fire.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claims was undertaken with this duty in 
mind. 

I.  Factual Background

The veteran served as a B-24 pilot and participated in air 
offensive campaigns over Europe, Normandy, and Northern 
France.  The veteran received the Distinguished Flying Cross 
Air Medal with 3 Oak Leaf Clusters, and the European-African 
Middle Eastern Campaign Medal with 3 Bronze Service Stars.

In his original claim, the veteran reported his post-service 
occupation to be ranching.

Hospital admission cards created by the Office of the Surgeon 
General, Department of the Army, regarding the veteran's 
service number were received by the RO in January 1989.  
These records reflect the veteran was diagnosed with otitis 
media, acute or unqualified as to acute or chronic, and 
underwent paracentesis surgery in February of 1944.  The 
veteran was hospitalized for fifteen days.  The records 
further reflect the veteran was diagnosed with acute 
nasopharyngitis in March of 1944.  The veteran was 
hospitalized for seven days.

An uninterpreted audiology evaluation dated February 1989 was 
received by the RO in July 1989.  Mild sensorineural hearing 
loss in the right ear and profound sensorineural hearing loss 
in the left ear was noted.  The record also reflects a 
notation that the left ear hearing loss occurred many years 
prior.

In a June 1987 statement submitted by the veteran, he states 
he underwent a surgical procedure in February 1944 to 
puncture his left eardrum in order to relieve pressure and 
pain caused by nasal pharyngitis.  The veteran stated that he 
was hospitalized in October 1944 for an unrelated illness and 
requested that his ears be checked for damage caused by a 
severe explosion of enemy anti-aircraft shells a short 
distance from his plane's window on the pilot's side.  The 
veteran stated he had experienced constant ringing and pain 
in his left ear since 1944.  The veteran further stated he 
had been totally deaf in his left ear since 1973.  

In a June 1989 statement, the veteran reported a history of 
treatment from 1947 to 1989 for continued pain and ringing in 
the left ear and hearing loss.  

In a May 1991 decision, the Board declined to reopen the 
veteran's claim of service connection for hearing loss on the 
grounds new and material evidence had not been presented.  
The Court dismissed the veteran's appeal for lack of 
jurisdiction in February 1992.

The evidence submitted since the Board's May 1991 denial of 
the veteran's claim for hearing loss includes a letter from 
the veteran to the Honorable C. E., Member, U. S. House of 
Representatives, a copy of a record of the veteran's military 
operational missions, a July 1997 VA audiology examination, a 
January 1993 private audiology evaluation, copies of the 
hospital admission cards created by the Office of the Surgeon 
General, Department of the Army, a copy of a May 1978 
audiology examination, a copy of a February 1989 audiology 
examination, a magazine article regarding a Korean War 
veteran, and a July 1997 letter from the veteran to VA 
outlining his medical treatment history.

In February 1997 the veteran wrote a letter to the Honorable 
C. E., Member, U. S. House of Representatives, regarding his 
efforts to obtain benefits from VA.  The veteran also 
submitted a copy of a record of his military operational 
missions reflecting at least thirty flight missions to 
Germany, France, and Holland from May 1944 to September 1944.  
The veteran attached a copy of a magazine article regarding a 
Korean War veteran's attempts to obtain benefits from VA.  

An uninterpreted May 1978 audiology evaluation was received 
by the RO in July 1997.  

In a July 1997 letter, the veteran reported exposure to heavy 
anti-aircraft shelling which added to the ringing in his left 
ear created by the surgery.  The veteran further reported a 
history of physician visits for ringing in the ears and 
hearing loss beginning in 1947.  The statement reflects 
treatment from six different physicians for ear problems 
between 1947 and 1963.  The veteran reported no records were 
available regarding these treatments because the physicians 
had died, the buildings were torn down, or the records were 
unable to be located or were destroyed.  The veteran reported 
treatment in 1978 at Howard Payne University with a Dr. 
"C."  The veteran reported treatment at Audie Murphy VA 
Hospital in 1979 or 1980.  The veteran also reported a 1989 
hearing evaluation.  The veteran reported the dizziness, 
nausea, and ringing were more severe than ever at that time.  
The veteran further reported that his records at Audie Murphy 
VA Hospital were to be transferred to the VA hospital in 
Kerrville, Texas.

An authorized July 1997 VA audiology examination reflects 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
50
50
LEFT
105+
105+
100
105+
105+

The examination reflects a speech discrimination score of 100 
percent in the right ear and 0 (zero) percent in the left 
ear.  The examination further reflects unilateral tinnitus in 
the left ear beginning during World War II, profound 
sensorineural hearing loss in the left ear, and sensorineural 
hearing loss in the right ear ranging from normal to a 
moderate loss.  The examiner noted there was no history of 
ear infections as an adult.  The veteran reported hearing 
loss which began in March 1944 and slowly progressed.  The 
veteran further reported serving as a B24 pilot and reported 
exposure to noise from aircraft, bombs, and military 
training.  The veteran complained of an inability to hear in 
the left ear with a continuous severe ringing noise.  The 
report reflects, by history, that the veteran had been 
completely deaf in the left ear since World War II.  

In a November 1997 rating decision the RO declined to reopen 
the veteran's claim for hearing loss secondary to ear injury 
on the grounds new and material evidence had not been 
presented.  The RO also denied service connection for 
tinnitus. 

An uninterpreted private audiology evaluation dated in 
January 1993 was received by the RO in April 1998.  


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

Where a veteran served 90 days or more and hearing loss 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§  3.307, 3.309.  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.       38 C.F.R. § 3.303(b).  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Court 
has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  In that regard, 
the Board further notes that the Court has recently held that 
a claim based on chronicity may be well-grounded if 1) the 
chronic condition is observed during service, 2) continuity 
of symptomatology is demonstrated thereafter and 3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b)
(West 1991).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Except as provided in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.

III.  Analysis

The veteran contends new and material evidence has been 
presented to warrant a reopening of his claim of service 
connection for hearing loss secondary to an ear injury.  The 
veteran further contends a grant of service connection is 
warranted for hearing loss and tinnitus.  The veteran 
contends he suffered hearing loss and tinnitus following ear 
surgery in-service in 1944.  Additionally, the veteran 
contends the anti-aircraft shelling and aircraft noise to 
which he was exposed contributed to his hearing loss and 
tinnitus.  The veteran reports progressive hearing loss 
beginning in 1944 and resulting in left ear deafness in the 
late 1970's.  He also reports continued tinnitus beginning in 
service and continuing until the present time.  The veteran 
further contends he sought medical treatment for these 
conditions beginning in 1947, but the records supporting his 
contentions have been destroyed or are unable to be located.

A.  Hearing Loss

1.  New and Material

The information contained within the veteran's February 1997 
letter to the Honorable C. E., Member, U. S. House of 
Representatives, is duplicative of evidence previously 
considered.  Additionally, the information contained within 
the veteran's July 1997 letter is duplicative of contentions 
already considered.

The uninterpreted audiological evaluation dated in May 1978, 
received by the RO in July 1997, is new in that it was not 
previously considered; however, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim as it does not establish a nexus between the 
veteran's hearing loss and an in-service injury.  Thus, the 
evidence is not new and material.

The private uninterpreted audiological evaluation dated in 
January 1993, received by the RO in April 1998, is new in 
that it was not previously considered; however, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not establish a 
nexus between the veteran's hearing loss and an in-service 
injury.  Thus, the evidence is not new and material.

On the other hand, the July 1997 VA audiology examination 
bears directly and substantially upon the specific matter 
under consideration, the question of whether 
a bilateral hearing loss disability was incurred as a result 
of an incident of service.  The examination reflects a 
bilateral hearing loss disability under 38 C.F.R. § 3.385 
(1998).  Because the notations of the examiner suggest the 
veteran's hearing loss was incurred in-service as a result of 
noise exposure, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


2.  Service Connection

Since the RO determined that new and material evidence had 
not been submitted, the Board must determine whether the 
veteran would be prejudiced if the Board were to initially 
consider the claim on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-95 (1993).  In light of the Board's 
favorable disposition of the claim, as noted below, the Board 
concludes that the veteran is not prejudiced by the Board's 
de novo review of the record.

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a).  The 
Board notes the private physician records referred to by the 
veteran in his statements supporting his claim are 
unavailable.

Following a comprehensive review of the record, the Board is 
of the opinion that the evidence for and against the 
veteran's claim of service connection for a bilateral hearing 
loss disability, claimed as secondary to an ear injury, is in 
relative equipoise.  The claim is supported by the records 
reflecting the 30 bombing missions flown by the veteran 
during World War II; the hospital admission cards created by 
the Office of the Surgeon General, Department of the Army, 
reflecting paracentesis surgery; the veteran's continued 
symptomatology of hearing loss and tinnitus; the lack of 
post-service noise exposure or ear disease; the 1997 VA 
audiology examination reflecting tinnitus with an onset of 
World War II; and the veteran's statement that he had been 
deaf in the left ear since World War II as a result of noise 
exposure and ear surgery.  

However, the claims file is silent with regards to medical 
evidence of hearing loss during service and prior to 1989.  
Because of the lack of medical evidence establishing hearing 
loss during service and for many years thereafter, the Board 
recognizes that objective positive evidence in support of the 
veteran's claim is lacking.  However, the Board finds the 
veteran to be credible and consistent in his reports of 
symptomatology and noise exposure.  Additionally, the veteran 
served in combat with the enemy and has a negative post-
service history of noise exposure or ear disease.  Finally, 
the July 1997 VA audiology examination finding of left ear 
deafness is consistent with the history and symptomatology 
reported by the veteran.  Therefore the Board is unable to 
conclude that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, it appears that there is 
an approximate balance of the positive and negative evidence 
regarding the merits of the issue.  With reasonable doubt 
resolved in favor of the veteran, service connection for 
bilateral hearing loss resulting from noise exposure is 
warranted.

B.  Tinnitus

Following a review of the record, the Board is of the opinion 
that evidence for and against the veteran's claim of service 
connection for tinnitus is in relative equipoise.  The claim 
is supported by an authorized VA audiology examination dated 
in July 1997, which reflects constant unilateral tinnitus in 
the left ear.  The examination report further reflects the 
date and circumstances of onset of the tinnitus to be World 
War II.  

However, the VA audiology examination is silent with respect 
to how the date and circumstances of onset of tinnitus was 
established.  Additionally, there is an absence of competent 
medical evidence indicative of tinnitus until 1997.  Thus, 
the Board recognizes that positive objective evidence in 
support of the veteran's claim is lacking.  However, the 
Board finds the veteran's statements as to onset and 
continued symptomatology since 1944 to be credible and 
consistent with his service history and the medical evidence 
presented.  Therefore, the Board is unable to conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  Accordingly, it 
appears that there is an approximate balance of the positive 
and negative evidence regarding the merits of the issue.  
With reasonable doubt resolved in favor of the veteran, 
service connection is warranted for tinnitus.



ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss 
claimed as secondary to an ear injury, the claim is reopened.

Service connection for bilateral hearing loss claimed as 
secondary to an ear injury is granted.

Service connection for tinnitus is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

